EXHIBIT 10.24.1

THIS THIRD AMENDMENT AGREEMENT (2000 L/C) (this “Agreement”) is dated as of
May 1, 2007, by and between West Valley MRF, LLC, a California limited liability
company (the “Borrower”) and Union Bank of California, N.A. (the “Bank”) and is
being entered into in connection with the following:

A. The Bank and the Borrower are party to a Reimbursement Agreement dated as of
May 1, 2000, as amended by that certain First Amendment Agreement dated as of
January 1, 2003 and that certain Extension and Amendment Agreement dated as of
May 5, 2005 (as so amended, the “Reimbursement Agreement”) pursuant to which the
Bank has issued its Irrevocable Letter of Credit No. 306S232758, dated May 16,
2000 (as heretofore amended, the “Letter of Credit”) in favor of BNY Western
Trust Company, as Trustee. Capitalized terms used herein without definition
shall have the respective meanings ascribed thereto in the Reimbursement
Agreement.

B. Under Section 1(g) of the Reimbursement Agreement, the Borrower is required
to make monthly deposits into the Deposit Account, to optionally redeem a
portion of the Bonds each year and to use the monies in the Deposit Account to
reimburse the Bank for draws on the Letter of Credit made in connection with
such optional redemptions. The Borrower has requested that, for the remaining
term of the Letter of Credit, the Bank waive the requirement for such deposits
into the Deposit Account and the requirement that the Borrower cause there to be
an optional redemption of the Bonds. The Bank has approved this request subject
to the terms and conditions hereinafter set forth.

NOW, THEREFORE, the Bank and the Borrower do hereby agree as follows:

1. Effective as of the Effective Date (as defined below), the Bank and the
Borrower agree that anything in the Reimbursement Agreement to the contrary
notwithstanding, the Borrower shall not be required to make any regular monthly
deposits into the Deposit Account nor shall the Borrower be required under
Section 1(g) of the Reimbursement Agreement to cause there to be any optional
redemption of the Bonds. This Agreement and such written consent may be executed
in counterparts and the Bank may accept execution of counterparts via facsimile
transmission.

2. The Borrower hereby represents and warrants to the Bank as follows:

(a) No Default or Event of Default under the Reimbursement Agreement, the Deed
of Trust or any Related Document has occurred and is continuing;

(b) The execution, delivery and performance by the Borrower of this Agreement
have been duly authorized by all necessary company action and do not and will
not require any registration with, consent or approval of, notice to or action
by, any person (including any governmental agency) in order to be effective and
enforceable. The Deed of Trust constitutes the legal, valid and binding
obligation of the Borrower, enforceable against it in accordance with its terms,
without defense, counterclaim or offset; and

(c) All representations and warranties of the Borrower under the Reimbursement
Agreement and the Deed of Trust are true and correct fully as if made on the
date hereof.

3. When both of the following conditions precedent have been satisfied or waived
by the Bank, this Agreement will be deemed effective as of May 1, 2007
(“Effective Date”):

(a) The Bank has received from the Borrower a counterpart of this Agreement duly
executed by the Borrower together with a fully executed copy of a Guarantors’
Acknowledgment and Consent in form and substance satisfactory to the Bank; and



--------------------------------------------------------------------------------

(b) All representations and warranties of the Borrower contained herein and in
the Reimbursement Agreement are true and correct as of the Effective Date and no
Event of Default, and no event which with notice or lapse of time or both would
become an Event of Default, shall have occurred and be continuing under the
Reimbursement Agreement.

4. This Third Amendment Agreement may be executed in multiple counterparts which
taken together shall constitute one and the same document. As modified hereby,
the Reimbursement Agreement is hereby ratified, approved and confirmed and
remains in full force and effect.

IN WITNESS WHEREOF, the Bank and the Borrower have executed this Third Amendment
Agreement effective as of the date first set forth above.

 

WEST VALLEY MRF, LLC,

a California limited liability company

By:  

Kaiser Recycling, LLC,

a Delaware limited liability company, member

  By:   /s/ James F. Verhey     Name: James F. Verhey     Title: Vice President
By:   West Valley Recycling & Transfer, Inc., a California corporation, member  
By:   /s/ Cole Burr     Name: Cole Burr     Title: President

 

UNION BANK OF CALIFORNIA, N.A. By:   /s/ Myra Juetten   Name: Myra Juetten  
Title: Vice President

 

-2-